Title: To James Madison from William S. Radcliff, 30 April 1816
From: Radcliff, William S.
To: Madison, James


                    
                        Sir,
                        
                            Washington
                            April 30th. 1816.
                        
                    
                    I do not incautiously address you under the influence of a mortifying disappointment. The Judge advocacy for which I had recently applied is given to another, undoubtedly more capable and more deserving. I had the confidence to apply for the appointment, which I had the mortification to regret, because I have been unsuccessful. I am not one of those who enjoy the right of asking for a situation under the government, but of those who have the ungracious claims of a disbanded officer. I have rendered no eminent perhaps no essential servise in the late war and should not have filled a Blank in the Line of the Army were it not for the flatteries of the Secretary of 1813, who promised to attach me to a Regiment on the northern frontier. He forgot the engagement and would not listen my repeated applications afterwards, as my letters on file in the war Department will shew. He punished me for my credulity. I do not appeal to the benevolence of the Government, for there is nothing that more affects the pride of one who belongs to a persecuted family. But if there is any sincerity in the preference or sympathy of Government for the Disbanded officer, there is something yet in reserve for me.
                    I have however been appointed a Justice of the Peace. But surely the comparative insignificancy of such an office, I am pe[r]su[a]ded will not be considered an apology for one more adequate to my education and capacity. I feel grateful for the instances of publick favor I have recieved, but hope that I have done nothing that deserves chastisement. It is impossible for me to become acquainted with the various vacancies that are made and occur and I therefore leave it confidently and with much deference to you to make a selection for me. I am with sentiments of the highest respect and esteem your obt. Servt.
                    
                        William S. RadcliffLate Captn. 41. R. U.S. Inftry.
                    
                